Citation Nr: 1227046	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder, characterized by refractive error, vitreous floaters, and temporal chorioretinal scar.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1992, from January 2003 to April 2004, and from July 2004 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) following a November 2011 Memorandum Decision from the United States Court of Appeals for Veterans Claims (CAVC) partially vacating the Board's January 2010 decision.  This matter was originally on appeal from a September 2006 Regional Office (RO) in San Juan, Puerto Rico rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2011 Memorandum Decision held that the Board failed to provide an adequate statement of reasons or bases for its determination that the Veteran's eye disorder is not a disability for which service connection can be awarded under 38 C.F.R. § 3.303(c).  Specifically, the Court noted that the September 2005 VA examination of record diagnosed refractive error and temporal chorioretinal scar of the left eye, as well as finding evidence of floaters; however, the Board erred in failing to explain why it determined that 38 C.F.R. § 3.303(c) excludes floaters and temporal chorioretinal scars from being a disability for service-connected compensation purposes.  

In that regard, the September 2005 VA examination report does not list floaters as a discrete disability or otherwise provide an opinion as to whether the floaters or temporal chorioretinal scar was incurred in or otherwise related to service.  As such, the Board concludes that another VA examination is required. 

The Virtual VA file contains the Veteran's CAPRI records dated from August 2002 to July 2012, and include his visits to the eye clinic.  The most recent visit is dated in May 2012.  These records must be reviewed by the examiner in conjunction with the examination requested below, and such review must be noted in the examination report.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete notice as required under the VCAA, to include notice of how a disability rating and an effective date for the award of benefits will be assigned if his claims for service connection are granted, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for appropriate VA medical examination for his claimed eye disability.  The claims file must be provided to the examiner for review and the examiner should note that it has been reviewed; as noted above, the examiner must indicate in the examination report that the electronic CAPRI records dated from August 2002 to July 2012 (particularly the May 2012 eye clinic note) have been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.)  As to any diagnosed eye disability, to include vitreous floaters and temporal chorioretinal scar of the left eye, state whether each eye disability is a congenital disease, congenital defect, or the result of injury?  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

b.)  As to every eye disability the examiner determines to be a disease or injury, the following opinion should be provided:

Did the diagnosed eye disability clearly and unmistakably exist prior to active service and clearly and unmistakably undergo no permanent increase in severity as a result of military service, to include as a result of being shot in the eye by a BB in January 1981?  In that regard, the examiner may consider any permanent increase in severity that occurred either during reserve or active duty as related to military service. 

c)  As to every eye disability the examiner determines to be a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed eye pathology as a consequence of being shot in the eye by a BB in January 1981or otherwise as a result of military service?  

The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the record, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, it must be indicated in the record whether the notification letter was returned as undeliverable.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


